Citation Nr: 0116679	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  99-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

George L. Yaksick, Jr., Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied the benefit sought on 
appeal.  The veteran had active duty for training from 
September 1976 to January 1977 and active service from 
November 1990 to June 1991.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable 
distribution of this appeal has been obtained.

2.  The veteran's respiratory symptomatology has been 
attributed to asthma, a known clinical diagnosis.  

3.  Asthma was not manifested during service and it is not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Asthma was not incurred in nor aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1117 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.317 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No 106-475, § 3(a), 114 Stat. 2096 
(2000).  The Board notes that all known medical records, 
including service medical records, have been obtained and are 
associated with the claims file.  The veteran was afforded a 
VA examination.  She testified in support of her claim at a 
hearing before the RO.  The Statement of the Case, and the 
Supplemental Statement of the Case, reviewed all pertinent 
evidence, provided the veteran with all applicable laws and 
regulations, and informed the veteran of the evidence 
necessary to substantiate her claim.  Accordingly, the Board 
concludes that the duty to assist was satisfied and the Board 
can proceed with a disposition on the merits.
 
The veteran claims entitlement to service connection for 
asthma.  The veteran reported that she entered active service 
in November 1990, after 12 years of service in the National 
Guard.  She served as a nurse in a field hospital in Saudi 
Arabia during the Persian Gulf War.  Post-discharge in June 
1991, she reported increased sneezing, watery eyes, shortness 
of breath, and tightness in her chest.  In December 1993, a 
private medical examiner diagnosed her with asthma.  The 
veteran contends that exposure to oil fires, gases, sand, 
dirt, dust and unknown chemical agents in the Southwest Asia 
theater of operations during the Persian Gulf War caused her 
asthma.  

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to supporting evidence in the light of the places, 
types, and circumstances of service as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).   

In addition, the VA shall pay compensation in accordance with 
Chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that the 
disability, among other criteria, cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. §1117;  38 C.F.R. 
§ 3.317. 

Service medical records, during the veteran's period of 
active service, contain no evidence of complaints, treatment 
or diagnosis of asthma.  On the Report of Medical History, 
completed by the veteran in December 1990, she reported 
sinusitis and hay fever but not asthma.  A Report of Medical 
History completed in April 1991 also shows the veteran denied 
having asthma.  Physical examination of the lungs and chest 
was normal.  A reserve examination in April 1993 contains no 
evidence of asthma.    

Private medical records indicate evidence of asthma.  An 
examination in December 1993 shows the veteran experienced 
wheezing, nasal congestion, post-nasal drip, yellow-color 
discharge, coughing, and sinusitis.  The examiner noted that 
the various symptoms had been increasing for three to four 
years.   Outpatient treatment reports from December 1993 to 
February 1998 show that the veteran used inhalers and other 
medicines to treat asthma.  A x-ray examination in February 
1998 shows a diagnosis of asthma and chronic sinus infection, 
congestion and drainage.

A VA examination was conducted in July 1998.  The veteran 
reported shortness of breath, at rest, during asthma flare 
ups and moderate shortness of breath with exertion.  The 
veteran also reported that she while she was able to walk 
level ground without any difficulty, climbing approximately 
15 steps made her experience shortness of breath.  
Examination of the lungs revealed the lungs to be clear to 
auscultation bilaterally with normal inspiratory and 
expiratory efforts.  With forced expiration, there were 
expiratory wheezes bilaterally.  The diagnosis following the 
examination was asthma. 

Based on the evidence in the record, the Board finds that the 
veteran's asthma is unrelated to service.  Clearly, the 
veteran has asthma.  However, the veteran's service medical 
records are devoid of any evidence of asthma and the veteran 
denied having asthma at the time of service medical 
examinations in December 1990 and April 1991.  The Board 
notes that the veteran was diagnosed with asthma more than 
two years after separation from service.  Indeed, the veteran 
does not contend that her asthma was manifested during 
service, but rather she contends that the asthma diagnosed 
following service is due to exposure to oil fires, gases, 
sand, dirt, dust and unknown chemical agents she was exposed 
to during the Persian Gulf War.  Significantly, the veteran 
has not provided any medical evidence that suggests her 
asthma is in any way related to service.  

In reviewing the veteran's claim the Board has considered the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
However, these provisions apply to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  Here, the veteran's disability has been diagnosed 
as asthma.  Therefore, the Board finds that the provisions of 
38 C.F.R. § 3.317, as they pertain to veterans of the Persian 
Gulf War, are inapplicable in this matter.

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for asthma.  There is simply no evidence that the 
veteran's asthma was manifested during service or any medical 
evidence that her asthma is related to service.  As an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim, which would give 
rise to reasonable doubt in favor of the veteran, does not 
exist, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Service connection for asthma is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

